Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Joseph Su on August 25th, 2022.
The application has been amended as follows:

	In the claims:


	In Claim 1, Line Number 15: please insert the phrase, “wherein the thin-film photovoltaic cell further comprises a transparent insulating layer formed between an edge of the transparent back electrode and an edge of the metal layer”, after the phrase, “on the display area” and before the period.

	Please cancel claims 3, 11 and 13.

	In Claim 5, Line number 2: please replace the number “3” with the number “1”.

	In Claim 6, Line Number 5: please replace the word, “electrodes” with the word “electrode”, after the phrase, “transparent front” and before the phrase, “in the display area”.

	In Claim 6, Line Number 7: please replace the word, “layers” with the word “layer”, after the phrase, “light absorption” and before the phrase, “in the display area”.

	In Claim 6, Line Number 8: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front” and before the semi-colon.

	In Claim 6, Line Number 9: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent back” and before the phrase, “in the display area”.

	In Claim 6, Line Number 10: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption”, and before the semi-colon.

	In Claim 6, Line Number 11: please replace the word “electrodes” with the word, “electrode”, after the phrase, “transparent back” and before the phrase, “, the light absorption”.

	In Claim 6, Line Number 12: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption” and before the phrase, “and the transparent”.

	In Claim 6, Line Number 12: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front”, and before the phrase, “after washing”.

	In Claim 14, Line Number 5: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front”, and before the phrase, “in the display area”.

	In Claim 14, Line Number 7: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption”, and before the phrase, “in the display area”.

	In Claim 14, Line Number 8: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front”, and before the semi-colon.

	In Claim 14, Line Number 9: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent back”, and before the phrase, “in the display area”.

	In Claim 14, Line Number 10: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption”, and before the semi-colon.

	In Claim 14, Line Number 11: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent back”, and before the phrase, “, the light absorption”.

	In Claim 14, Line Number 12: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption”, and before the phrase, “and the transparent front”.

	In Claim 14, Line Number 12: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front”, and before the phrase, “after washing”.

	In Claim 15, Line Number 5: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front”, and before the phrase, “in the display area”.

	In Claim 15, Line Number 6: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption”, and before the phrase, “in the display area”.

	In Claim 15, Line Number 7: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front”, and before the semi-colon.

	In Claim 15, Line Number 8: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent back” and before the phrase, “in the display area”.

	In Claim 15, Line Number 9: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption”, and before the semi-colon.

	In Claim 15, Line Number 10: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent back”, and before the phrase, “, the light absorption”.

	In Claim 15, Line Number 11: please replace the word, “layers” with the word, “layer”, after the phrase, “light absorption”, and before the phrase, “and the transparent front”.

	In Claim 15, Line Number 11: please replace the word, “electrodes” with the word, “electrode”, after the phrase, “transparent front”, and before the phrase, “after washing”.

	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, 6 and 14-15, a skilled artisan would not have found it obvious to have the thin-film photovoltaic cell further comprises a transparent insulating layer formed between an edge of the transparent back electrode and an edge of the metal layer.  
Although Sekiguchi et al. (US 6,791,905 B1) teaches a thin-film photovoltaic cell for disposing on a display surface side of a display module (Figure 2), the thin-film photovoltaic cell comprises a transparent substrate (Figure 2, 4-5, 13, #31) and photovoltaic units which are disposed on the transparent substrate (Figure 4-5, #39), on a side of the transparent substrate that is facing toward the display module (Figure 2, 13, #31 & Column 8, Lines 7-11), Sekiguchi et al. teaches that the photovoltaic units comprise a transparent front electrode disposed on the transparent substrate (Figure 5, #31) a light absorption layer disposed on the transparent front electrode (Figure 5, #34) and a back electrode disposed on the light absorption layer (Figure 5, #36 & Column 8, Lines 28-59). Sekiguchi et al. teaches an outer rim electrode layer disposed on the periphery of the solar cell so as to be on the back electrode (Figure 3-4, #41 & Column 9, Lines 37-41).  
A skilled artisan would not have had a reason for the above stated limitations, therefore the thin-film photovoltaic cell and the accompanying processes as claimed in claim(s) 1, 4-9, and 14-15 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726